Citation Nr: 1546310	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  13-22 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for ischemic heart disease.


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The Veteran served in active service from September 1956 to December 1975, to include service in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manilla, the Republic of the Philippines, denying service connection.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.  


FINDINGS OF FACT

1.  The evidence is evenly balanced as to whether the Veteran has been diagnosed with ischemic heart disease.  

2.  The Veteran had active duty service in the Republic of Vietnam; exposure to herbicide agents, including Agent Orange, is conceded. 


CONCLUSION OF LAW

Ischemic heart disease is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal is being granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disorder; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a nexus between the claimed in-service disease or injury and the present disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A veteran who served on active duty in the Republic of Vietnam between the periods from January 9, 1962 to May 7, 1975, is presumed to have been exposed to certain herbicide agents including Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).   If a veteran was exposed to an herbicide agent during active service, service-connection for certain diseases, including ischemic heart disease, will be presumed.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

In the present case, the Veteran served in Vietnam from March 1968 to October 1969.  As such, the Board concedes exposure to Agent Orange during service.  Therefore, in order to prevail, the Veteran need only establish a current diagnosis of ischemic heart disease.  In this regard, the appellant's private physician opined in December 2011 that he suffers from chronic ischemic heart disease and atherosclerotic heart disease.  See December 2011 Disability Benefits Questionnaire.  In support of his opinion, the Veteran's physician cites to electrocardiogram and echocardiogram testing results from September 2011.  

On the other hand, a VA examiner, who is trained in pulmonology, opined in August 2012 that the Veteran has hypertensive heart disease secondary to chronic hypertension, rather than ischemic heart disease.  The VA examiner reviewed the test results from September 2011 but did not explain why she disagrees with the diagnosis offered by the Veteran's private physician.  

Both the VA and the private physician are competent to diagnose the Veteran's heart condition.  They are also both competent to interpret the results of an electrocardiogram and echocardiogram.  The Board assigns equal probative weight to each opinion.  As such, the evidence is evenly balanced as to whether the Veteran's heart disease is properly diagnosed as ischemic heart disease.  By law, the doubt resulting from this relative equipoise in the evidence is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).  Therefore, entitlement to service connection for ischemic heart disease is warranted pursuant to the presumptive provisions of 38 C.F.R. § 3.309(e).  


ORDER

Entitlement to service connection for ischemic heart disease is granted.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


